Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-4, 8-13 and 15-20 are all pending.
2.	Claims 5-7 are canceled, Claims 1 and 9-11 are amended and new Claims 19-20 are added in the Response of 12/9/2021. The subject matter of the new claims is germane to the elected and examined invention and are the claims are joined for examination.
3.	Claims 12-13 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2021.
4.	Applicant’s election without traverse of species for OX40 (CD134) and OX40-binding portion of SEQ ID NO: 16 in the reply filed on 5/3/2021 is acknowledged. The non-elected species of SEQ ID NOS: 2, 3, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, and 49 are joined for examination.
5.	Claims 1-4, 8-11 and 19-20 are all the claims under examination.
6.	The amendments to the claims raise new grounds for objection and rejection. This Office Action is final.


Withdrawal of Objections
Specification
7.	b) The objection to the specification for the improper use of the term, e.g., Tris, Tween, sepharose, Bio-Glo, Fluorodish, Synergy HT, NucloSpin Extract, etc., which is a trade name or a mark used in commerce, is withdrawn.
	The clean and marked-up copies of the specification filed by Applicants rectifies those deficiencies. 

c) The objection to the specification in lacking a section for an Example 6 between Examples 5 and 7 is withdrawn. 
The clean and marked-up copies of the specification filed by Applicants rectifies those deficiencies.

Claim Objections
8.	The objection to Claims 1, 6 and 10 because of informalities is withdrawn.  
a) Applicants have amended Claim 1 to include the full protein name “Tumor Necrosis Factor Receptor.”
b) Applicants have canceled Claim 6 rendering the objection moot.
c) Applicants have amended Claim 10 to delete the duplicate recitation for “18”.  




Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is withdrawn and moot.
Applicants have amended generic Claim 1 to recite the structure defined in the specification along with those elements comprising the two binding portions of the TNFR agonist.

b) The rejection of claim 6 for the phrase "such as" is moot as being canceled.

c) The rejection of Claim 7 for the limitation "the same peptide terminus of said agonist" is moot as being canceled.

d) The rejection of Claim 9 for the limitation "CDR1 and CDR3 or CDR1 and CDR4 in OX 40” is withdrawn by way of the amendment of the claim to depend from Claim 8.  

e) The rejection of Claim 10 for both the broad recitation “polypeptides having an amino acid sequence that is at least 50%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 91%, 

g) The rejection of Claim 11 for the recitation “encoded by” is withdrawn by way of the deletion from the claim.

Claim Rejections - 35 USC § 112, fourth paragraph
10.	The rejection of Claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim. 


Claim Rejections - 35 USC § 112, first paragraph
Written Description
11.	The rejection of Claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended Claim 1 to rectify the deficiencies for the grounds based on the rejection to overcome them. 
Claim Rejections - 35 USC § 102
12.	The rejection of Claim(s) 1 and 4-7 under 35 U.S.C. 102(a)/(1) as being anticipated by Li et al. (JOURNAL OF CLINICAL INVESTIGATION, AMERICAN SOCIETY FOR CLINICAL INVESTIGATION, US, vol. 108, no. 7, 1 October 2001 (2001-10-01); IDS) as evidenced by Chattergoon et al (Molec. Therapy, 16(2):419-426 February 2008)) is moot for the canceled claims and withdrawn for the pending clams.
Applicants have amended Claim 1 to rectify the deficiencies for the grounds based on the rejection to overcome them. 

13.	 The rejection of Claim(s) 1-7 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2016/164480 A1 (GENENTECH INC [US]; F HOFFMANN-LA ROCHE AG [CH])13 October 2016 (2016-10-13): IDS) is moot for the canceled claims and withdrawn for the pending clams.
Applicants have amended Claim 1 to rectify the deficiencies for the grounds based on the rejection to overcome them. 

14.	The rejection of Claim(s) 1-7 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2016/145085 A2 (CELLDEX THERAPEUTICS INC [US]) 15 September 2016(2016-09-15): IDS) is moot for the canceled claims and withdrawn for the pending clams.
Applicants have amended Claim 1 to rectify the deficiencies for the grounds based on the rejection to overcome them. 
Claim Rejections - 35 USC § 103
15.	The rejection of Claims 1-7 under 35 U.S.C. 103 as being obvious over Ellmark et al. (US 20180118841; filed May 20, 2016) is moot for the canceled claims and withdrawn for the pending clams.
Applicants have amended Claim 1 to rectify the deficiencies for the grounds based on the rejection to overcome them. 

Objections Maintained
Specification
16.	The objection to the abstract of disclosure because of informalities is maintained.
Despite Applicants bona fide efforts in amending the abstract in the replacement specification to delete the term “new”, Applicants have not furnished the amended abstract on a separate piece of paper.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The objection is maintained.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	The rejection of Claim 11 for reciting the broad recitation at least 50%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, and 99% identical” to any one of the sequences of SEQ ID NO: 45 and 16, and the narrower statement of the range/limitation for the sequences of SEQ ID NOS: 45 and 16 is maintained. 
	Applicants allege amending the claim to depend from Claim 8 overcomes the rejection, yet the different percent identity for each of the sequences of SEQ ID NOS 45 and 46 is the same from the original claim.
	The rejection is maintained.



Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
18.	The rejection of Claims 
 All the claims are drawn under this rejection in view of the extensive amendments made to Claim1 and from which all the claims depend.
	a) Applicants allege amending Claim 1 to recite wherein at least two binding portions are selected from an isolated an isolated polypeptide having an amino acid sequence that is at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% identical to SEQ ID NO: 2, 3, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, or 49, overcomes the rejection.
	Response to Arguments
	i) The selection of “at least two binding portions” from the group is interpreted as binding domains that can be both single VH domains or single VL domains. The claim construction does not limit the domains to VH/VL pairs recognizing the antigen. As already stated on the record, the specification does not support a single example of single variable domain having standalone ability to build the target antigen. Despite Applicants explanation and amendment to the claims, the combination of species of any two or more VH SEQ ID NOS (binding portions) and two or more VL SEQ ID NOS (binding portions) can range anywhere in the thousands without so much as an example for the claimed construct being capable of any such functionality. Applicants have not met the structure function correlation for the full breadth and scope of single VH domain nor VL domains alone or in combination of multiples of VH domains and multiples of VL domains to satisfy the written description requirements. 
For example, the following sequences are single VH domains: SEQ ID NOS: 2, 12-15, 21-31;
For example, the following sequences are single VL domains: SEQ ID NOS: 3, 16-19, 32;
For example, the following sequence are scfv sequences: SEQ ID NOS: 35-37;
For example, the following sequences are “Tetra” structures: SEQ ID NOS: 38-49.
For example, the following sequences are a VL domain and a Tetra HC: SEQ ID NOS: 16 and 45, respectively. See Claims 11 and 19, which recite “at least two OX40 binding proteins are selected from SEQ ID NO: 16 and 45, where in the case if only SEQ ID NO 16 is chosen, then the structure is at least a VL-VL construct of single variable domains.
Applicants have not provided examples showing the myriad combination of all possible sequences set forth in generic Claims 1 and 10 could be combined in a predictable manner that would result in a reasonable number of operative embodiments in order to place Applicants in full possession of the invention.

    PNG
    media_image1.png
    456
    630
    media_image1.png
    Greyscale

	ii) Claims 1 and 11 are drawn to myriad sequence variations occurring anywhere within any given polypeptide sequence of the closed group comprising the mixture of species for separate VH and VL domains. A stated on the record, it is art-recognized that even conservative substitutions falling within any given CDR for a VH or VL domain has the potential to ablate specific binding. AS regards the engineering of single VH and VL domains it is well known that the outcome of random changes at residues within any given VH or VL is unpredictable, where here in the present case, the residues much less the domains are not even detailed as to where the percent variation occurs, e.g., framework, CDR, or combination thereof.
Relevant art on single domain antibodies is found in the disclosure of Kim et al. (PTO 892 form) providing that introducing any large number of mutations into human sdAbs will not necessarily result in those with desired biophysical properties, e.g., solubility, binding specificity, non-aggregation, thermo-stability, etc. Instead they propose a practical workflow for selecting sdAb, which does not remove the unpredictability from the equation in generating these kinds of antibody fragments with desired biophysical properties:

    PNG
    media_image2.png
    680
    484
    media_image2.png
    Greyscale

From Henry et al. (PTO form 892) it is known that antigen-specific human autonomous VH/VL sdAbs do NOT exist in nature, and are most commonly isolated from synthetically randomized in vitro display libraries. These molecules are notoriously unstable and aggregation prone, which probably negatively impacts the selection of antigen-specific binders from synthetic VH/VL sdAb libraries. Synthetic human VH/VL sdAb libraries performed unpredictably, yielding monomeric antigen-specific binders against some targets but not others. It is virtually certain that some of the challenges of human synthetic VH/VL sdAbs relate to fundamental tradeoffs between stability and sequence diversity. There is no necessary reason why rare autonomous rearranged human VH/VL sdAbs should be compatible with any CDR sequence; rather, it should be expected that these molecules rely chiefly on particular CDR sequences for their solubility and stability, given that human VH and VL domains have evolved to be paired with one another, occluding a hydrophobic surface between the two domains. 
For all of the foregoing reasons, the claims do not meet the structure/function correlation under the written description guidelines for the claimed species as broadly claimed herein.

New Grounds for Objection
Claim Objections
19.	Claim 4 is objected to because of the following informalities:  Claim 4 recites “can bind” whilst the remainder of the claims recite “binds.”  This appears to be a typographical error. Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 1-4, 8-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-4, 8-11 and 19-20 are indefinite for the recitation “are selected from… or” in the final “wherein” clause of Claim 1. It is not clear whether this is intended Markush group language under MPEP 2117. Whilst the language is closed, the claims do not properly identify any such Markush intent. For comparison to Claim 10 reciting proper Marksuh group language, but which claim is rejected in depending from Claim 1.
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1 and 11 recites the broad recitation “at least 80% identical”, and the claims also recite “at least 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% identical to” which are all the narrower statement(s) of the range/limitation. Claims 1-4, 8-11 and 19-20 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Conclusion
21.	No clams are allowed.
22.	The sequences of SEQ ID NOS: 2, 3, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, and 49 are free from the art.
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643